Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 1 of 28 PageID #: 1083



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 IMPLICIT, LLC,                     §
                                    §
       Plaintiff,                   §
                                    §      Civil Action No. 2:18-cv-53-JRG
 v.                                 §                LEAD CASE
                                    §
 NETSCOUT SYTEMS, INC.,             §        JURY TRIAL DEMANDED
                                    §
       Defendant.                   §

                         PLAINTIFF IMPLICIT, LLC’S
                    OPENING CLAIM CONSTRUCTION BRIEF
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 2 of 28 PageID #: 1084



                                                 TABLE OF CONTENTS

I.    INTRODUCTION ................................................................................................................... 1

II. TECHNOLOGY OVERVIEW................................................................................................ 1

III. RELATED LITIGATION ....................................................................................................... 3

IV. AGREED CONSTRUCTIONS ............................................................................................... 4

V. ARGUMENT........................................................................................................................... 5

          A.        sequence of [two or more] routines / list of conversion routines ............................ 5

          B.        list of conversion routines ....................................................................................... 8

          C.        state information ..................................................................................................... 8

          D.        process / processing . . . packets ........................................................................... 10

          E.        the packet of the message ..................................................................................... 15

          F.        “execute a Transmission Control Protocol (TCP)” and related TCP terms .......... 16

VI. CONCLUSION ..................................................................................................................... 24




                                                                     i
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 3 of 28 PageID #: 1085



                                                 TABLE OF AUTHORITIES

CASES

01 Communique Lab., Inc. v. LogMeIn, Inc., 687 F.3d 1292 (Fed. Cir. 2012) ............................ 14

Bicon, Inc. v. Straumann Co., 441 F.3d 945 (Fed. Cir. 2006) ...................................................... 20

Colucci v. Callaway Golf Co., No. 6:08-cv-288, Dkt. No. 89 (E.D. Tex. Jan. 21, 2010) .............. 9

Digital Vending Servs. Int’l, LLC v. Univ. of Phoenix, Inc., 672 F.3d 1270 (Fed. Cir. 2012) ..... 20

Fenner Invs., Inc. v. 3Com Corp., No. 6:08-cv-61, 2009 WL 1505407 (E.D. Tex. May 26,
       2009) .................................................................................................................................. 9

Implicit Networks, Inc. v. F5 Networks, Inc., No. 3:10-CV-3365, 2012 U.S. Dist. LEXIS
        27238 (N.D. Cal. Feb. 29, 2012).................................................................................. 3-4, 9

Implicit Networks, Inc. v. F5 Networks, Inc., No. 3:14-CV-2856, 2015 U.S. Dist. LEXIS
        60197 (N.D. Cal. May 6, 2015) ....................................................................................... 3-5

Implicit, LLC v. Huawei Technologies USA, Inc., No. 6:17-CV-182 (E.D. Tex. Mar. 6,
        2018) .......................................................................................................................... passim

Implicit, LLC v. Trend Micro, Inc., No. 6:16-CV-80, 2017 WL 1190373 (E.D. Tex. Mar.
        29, 2017) .................................................................................................................... passim

Kaneka Corp. v. Xiamen Kingdomway Grp. Co., 790 F.3d 1298 (Fed. Cir. 2015) ...................... 19

Mass. Inst. of Tech. v. Shire Pharms., Inc., 839 F.3d 1111 (Fed. Cir. 2016) ........................... 6, 14

Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc) .............................................. 17

Regents of Univ. of Minn. v. AGA Med. Corp., 717 F.3d 929 (Fed. Cir. 2013)............................ 14

TiVo, Inc. v. EchoStar Commc’ns Corp., 516 F.3d 1290 (Fed. Cir. 2008)................................... 15




                                                                       ii
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 4 of 28 PageID #: 1086



       Pursuant to Local Patent Rule 4-5(a), Plaintiff Implicit, LLC (“Implicit”) respectfully

submits this Opening Claim Construction Brief requesting that the Court resolve certain claim

construction disputes between Implicit and Defendants NetScout Systems, Inc. (“NetScout”) and

Sandvine Corporation (“Sandvine”) (collectively “NetScout/Sandvine” or “Defendants”).

I.     INTRODUCTION

       Implicit alleges infringement of three U.S. Patents: No. 8,694,683 (the “’683 Patent”), No.

9,270,790 (the “’790 Patent”), and No. 9,591,104 (the “’104 Patent”) (collectively, the “Asserted

Patents” or “Balassanian Patents”). The Asserted Patents are attached hereto as Exhibits 1, 2, and

3. The Asserted Patents are part of the Demultiplexing (or “Demux”) family of patents. The ’683

Patent is entitled “Method and System for Data Demultiplexing.” The application leading to the

’683 Patent was filed on June 6, 2013, and the patent issued on April 8, 2014. The ’790 Patent is

entitled “Method and System for Data Demultiplexing.” The application leading to the ’790 Patent

was filed on March 31, 2014, and the patent issued on February 23, 2016. The ’104 Patent is

entitled “Method and System for Data Demultiplexing.” The application leading to the ’104 Patent

was filed on February 22, 2016, and the patent issued on March 7, 2017. All Asserted Patents

claim priority to and are continuations of United States Patent No. 6,629,163 (the “’163 Patent”).

The application leading to the ’163 Patent was filed on December 29, 1999. The ’163 Patent was

subject to Reexamination.

II.    TECHNOLOGY OVERVIEW

       Having conducted two prior claim construction hearings and two prior pre-trial hearings,

the Court is very familiar with the technology of the Asserted Patents. Detailed summaries of the

technology can be found in these prior rulings. Additionally, more detailed summaries of the

technology exist in prior claim construction briefs. See, e.g., Implicit, LLC v. Huawei Techs. USA,




                                                1
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 5 of 28 PageID #: 1087



Inc., No. 6:17-CV-182, Dkt. No. 101 at 2-4 (Implicit’s Opening Claim Construction Brief). In

light of the Court’s familiarity with the technology, only a brief overview is presented here.

       The Balassanian Patents represent a new approach to computer networking. Computers

process network data using sequences or strings of software routines, sometimes called

components or modules. ’683 Patent at 1:45-50. In the late 1990s, computer systems typically

used “pre-defined configuration information to load the correct combination of conversion routines

for processing data.” Id. at 1:48-50. The variety of data formats and, therefore, the combinations

of routines necessary to process them grew rapidly in the late 1990s. Id. at 1:24-31. These

computer systems also used a “process-oriented approach” to processing data with these

conversion routines in which a separate process for each conversion routine needed to take place.”

Id. at 1:48-54. The “overhead of statically providing each possible series of conversion routines”

was therefore very high. Id. at 1:57-59. In the 1990s, Mr. Balassanian saw the need for and

conceived of a new technique to “dynamically identify[] a series of conversion routines for

processing data” and “to store the series of conversion routines so that the series can be quickly

identified when data is received.” Id. at 2:4-11.

       The Balassanian Patents claim an apparatus for dynamically identifying the sequence of

routines by creating a path that includes a data structure indicating a sequence of routines for

processing data packets, and then storing that path to process subsequently received packets of the

same message. Claim 1 of the ’683 Patent is exemplary:




                                                    2
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 6 of 28 PageID #: 1088




’683 Patent at 14:19-35.

III.   RELATED LITIGATION

       The Court previously construed terms in the ’683 Patent and the ’790 Patent in two prior

cases: Implicit, LLC v. Trend Micro, Inc., No. 6:16-CV-80, Dkt. No. 115, 2017 WL 1190373 (E.D.

Tex. Mar. 29, 2017) (Gilstrap, J.) (“Trend Micro”) and Implicit, LLC v. Huawei Technologies USA,

Inc., No. 6:17-CV-182, Dkt. No. 101 (E.D. Tex. Mar. 6, 2018) (Gilstrap, J.) (“PAN”). 1 The

Northern District of California has also construed the ’683 Patent in Implicit Networks, Inc. v. F5

Networks, Inc., No. 3:14-CV-2856, Dkt. No. 57, 2015 U.S. Dist. LEXIS 60197 (N.D. Cal. May 6,

2015) (Illston, J.) (“F5 Networks II”). Additionally, the Northern District of California construed

the parent ’163 Patent in an earlier case. Implicit Networks, Inc. v. F5 Networks, Inc., No. 3:10-

CV-3365, Dkt. No. 93, 2012 U.S. Dist. LEXIS 27238 (N.D. Cal. Feb. 29, 2012) (Illston, J.) (“F5




1
 At the time of the claim construction hearing, the only remaining defendant in the consolidated
action was Palo Alto Networks, Inc. This case will therefore be referred to as PAN rather than
Huawei.

                                                3
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 7 of 28 PageID #: 1089



Networks I”). The Court is very familiar with the F5 Networks I and F5 Networks II claim

construction rulings and previously provided a detailed account of those rulings in Trend Micro.

Trend Micro, at 5-6.

        In Trend Micro, this Court agreed with the analysis in F5 Networks II and held that it was

appropriate to limit the claims to dynamic path-conversion embodiments in which the sequence of

routines is not identified (i.e., configured) prior to the arrival of the first packet of a message:

                Ultimately, the teachings of the patents regarding the inventions’
                dynamic-configuration approach, and disparagement of the prior-art
                static-configuration approach, explain that the sequence of
                conversion routines that together process the packets “cannot be
                configured before the first packet of the message is received.” See
                ’163 Patent File Wrapper September 1, 2009 Amendment and
                Response to Office Action in Ex Parte Reexamination 90/010,356
                at 20 (Dkt. No. 103-1 at 20); see also, ’163 Patent File Wrapper
                October 23, 2009 Interview Summary in Ex Parte Reexamination
                90/010,356 at 10 (Dkt. No. 103-4 at 10) (“’163 spec states sequence
                of components is identified when first packet arrives and disavows
                prior art ‘predefined configuration’ (e.g., 1:41-43, 1:64-66, 2:40-
                45)”). It is appropriate to limit the claims accordingly.

Trend Micro at 18. The Court in Trend Micro construed the term “sequence of routines” to mean

“an ordered arrangement of software routines that was not identified (i.e., configured) prior to

receiving a first packet of the message.”

        In PAN, the parties presented the Trend Micro construction for “sequence of routines” as

an agreed construction, and the Court adopted same. PAN at 8, 30.

IV.     AGREED CONSTRUCTIONS

        The Parties present the single following construction as an agreed construction and request

that the Court enter an order adopting same:

        “message” means “a collection of data that is related in some way, such as stream of video

or audio data or an email message.”




                                                   4
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 8 of 28 PageID #: 1090



V.        ARGUMENT

          A.      sequence of [two or more] routines / list of conversion routines

    Plaintiff’s Proposed Construction                      Defendants’ Proposed Construction

    an ordered arrangement of [two or more]                an ordered arrangement of two or more
    software routines that was not identified (i.e.,       software routines that was not selected (or
    configured) prior to receiving a first packet of       found or picked) from a finite set of possible
    a message                                              arrangements which were created before
                                                           receiving a first packet of the message

          Implicit proposes that the Court adopt the same construction in this case that it adopted in

Trend Micro and PAN. Innumerable claim construction briefs, summary judgment motions,

motions to strike infringement contentions, and motions to strike expert opinions have been

devoted to litigating what this term means. 2 The court construed this term in Trend Micro. In

PAN, the parties proposed the construction as an agreed construction, and the Court adopted it.

After eight years of litigation, consensus on this term had arrived—or so it appeared. NetScout

and Sandvine offer a new twist on what the claimed “sequence of routines” means, or rather cannot

mean.      In doing so, they stretch the bounds of logic and reality. The NetScout/Sandvine

construction seeks to exclude any arrangement that was possible prior to the arrival of the first

packet. In doing so, NetScout and Sandvine seek to limit the claims to an impossibility. 3 There

is no system that would satisfy this claim element if the Court were to adopt the NetScout/Sandvine

construction. Most importantly, there is no support in the intrinsic or extrinsic record to extend




2
  See, e.g., F5 Networks II at 11-14; id., Dkt. No. 205 at 24-27; Trend Micro at 13-20. PAN, Dkt.
Nos. 202 (motion to strike expert and infringement theory on “sequence of routines” element); 219
(response); 225 at 8-10 (reply); 201 at 16-28 (motion for summary judgment on non-infringement
based on “sequence of routines”); 220 at 16-23 (response); 225 at 8-10 (reply).
3
  Notably, this appears to be the same or at least a similar argument to one PAN made in a motion
for summary judgment. PAN, Dkt. Nos. 201 at 16-28 (motion for summary judgment on non-
infringement based on “sequence of routines”); 220 at 16-23 (response); 225 at 8-10 (reply).

                                                       5
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 9 of 28 PageID #: 1091



the scope of the Mosberger disclaimer to exclude possible arrangements, a construction that would

leave Implicit with claims that only covers impossible arrangements.

       The Court’s prior construction circumscribes the scope of the Mosberger disclaimer to

exclude sequences of routines identified or configured before the arrival of the first packet of a

message. Trend Micro at 17. Nothing in the claims or specification discusses or characterizes the

claimed sequence of routines as excluding possible arrangements of routines or requiring

impossible arrangements. Nor is there any reference in the prosecution histories of the patents to

support for the concept that the patentee disclaimed “a finite set of possible arrangements.”

Whether the invention identifies a sequence that could have been possible prior to the arrival of

the first packet was not the basis for distinguishing Mosberger. Rather, Mosberger utilized

software routines configured at build-time, not at run-time after the first packet of a message is

received, as claimed in the Asserted Patents. As a result, Mosberger was a static path-creation

system, whereas the Asserted Patents disclose a dynamic path-creation system. Trend Micro at 18

(citing ’163 Patent File Wrapper September 1, 2009 Amendment and Response to Office Action)

(finding that “the teachings of the patents regarding the inventions’ dynamic-configuration

approach, and disparagement of the prior-art static-configuration approach, explain that the

sequence of routines that together process the packets ‘cannot be configured before the first packet

of the message is received.’”). The NetScout/Sandvine construction excludes possible sequences

of routines, even if they are identified after first packet arrival. Such a notion was not contemplated

by the Mosberger disclaimer and should not be inferred without a clear and unmistakable intent

by the inventors. Mass. Inst. of Tech. v. Shire Pharms., Inc., 839 F.3d 1111, 1119 (Fed. Cir. 2016).

       The only conceivable system possibly covered by the NetScout/Sandvine construction

would be a system that creates a new routine after receipt of a packet. Logically, only a routine




                                                  6
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 10 of 28 PageID #: 1092



created out of whole-cloth after first-packet arrival would qualify as “not selected (or found or

picked) from a finite set of possible arrangement which were created before” first packet arrival.

Even if such a system was possible, there is no support to limit the claims to that system.

       Not identified (i.e., configured) vs. not selected.

       The NetScout/Sandvine construction posits that the sequence of routines cannot be

“selected” as opposed to “identified (i.e., configured).” The word “identify” or variations thereof

appears no less than 75 times in the ’683 Patent in relation to the sequence of routines. There is

no indication in either the specification or prosecution history that the sequence of routines cannot

be selected. Presumably, NetScout and Sandvine attribute some significance to the notion that the

sequence of routines cannot be “selected” as opposed to not merely “identified (i.e., configured),”

but that notion appears motivated by something other than the intrinsic record. See, e.g., ’683

Patent at 2:44-49 (“the conversion system in one embodiment searches for and identifies a

sequence of conversion routines”).

       “Possible arrangements which were created” is internally inconsistent.

       The NetScout/Sandvine construction contains an internal inconsistency that on its face

renders the disputed portion of the construction superfluous. Such a flaw further sows ambiguity

and confusion into a process intended to have the opposite effect. The proposed construction

creates a set of software arrangements defined as any “possible arrangement” and excludes that

set as preconfigured. But the NetScout/Sandvine construction also states that the “possible

arrangements were created before receiving a first packet of the message.” If the arrangements

are already created, there is no need to define them as possible. On the other hand, if the intent is

to exclude merely possible arrangements, then there is no need to also define them as “already

created.” Thus, the NetScout/Sandvine construction creates confusion and ambiguity about




                                                  7
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 11 of 28 PageID #: 1093



whether the set of arrangements excluded from the claims is merely possible or was in fact created

before arrival of the first packet. Of course, if all the construction intends to exclude is pre-existing

paths like Mosberger (e.g., paths that were created before arrival of the first packet), then Court’s

prior construction resolves that issue. Due to its inherent confusion and conflicting language, the

Court should reject the NetScout/Sandvine construction in favor of its prior construction.

        B.      list of conversion routines

 Plaintiff’s Proposed Construction                      Defendants’ Proposed Construction

 an ordered arrangement of [two or more]                an ordered arrangement of two or more
 software routines for changing the form of             software conversion routines that was not
 data and that was not identified (i.e.,                selected (or found or picked) from a finite set
 configured) prior to receiving a first packet of       of possible arrangements which were created
 a message                                              before receiving a first packet of the message

        The Parties’ competing proposals for “list of conversion routines” present the same issue

for resolution as the prior term. With one exception, resolution of the prior term should resolve

this dispute as well. As italicized in the chart above, Implicit proposes “software routines for

changing the form of data,” and the NetScout/Sandvine construction simply says “software

conversion routines.” Implicit is willing to agree to the NetScout/Sandvine language “software

conversion routines” to resolve this issue. The remainder of the dispute will be resolved by the

prior term, and Implicit incorporates those arguments by reference.

        C.      state information

 Plaintiff’s Proposed Construction                      Defendants’ Proposed Construction

 information specific to a software routine for         information specific to a software routine for
 a specific message that is not information             a specific message that is maintained for all
 related to an overall path                             packets of the message and that is not
                                                        information related to an overall path

        In PAN, the Court construed state information to mean: “information specific to a software

routine for a specific message that is not information related to an overall path.” PAN at 23. The


                                                    8
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 12 of 28 PageID #: 1094



Court in F5 Networks I adopted the same construction. F5 Networks I at 13-14. Implicit proposes

that the Court again adopt its prior construction. The NetScout/Sandvine proposal adds an

additional limitation that the information “is maintained for all packets of the message.” That

limitation should be rejected.

       The term “state information” appears in the ’683 Patent, claim 5 and the ’104 Patent, claims

1, 10 and 16. Nothing in the language of the claims themselves requires that state information be

maintained for all packets of the message. The only requirement in the claims is that the state

information be associated with or specific to a message. See ’683 Patent, claim 5 (“state

information is specific to the message”); ’104 Patent, claims 1, 10 and 16 (“state information

associated with the message”).

       Similarly, the specification does not contain a definitional statement or clear intent to limit

“state information” to information maintained for all packets of the message. The Abstract of the

’163 Patent merely identifies “state information associated with the message.” ’163 Patent,

Abstract.   Other instances where the specification discusses “state information” similarly

contradict the NetScout/Sandvine construction. ’683 Patent at 3:4-5 (“[T]he conversion system

maintains state information as an instance or session of the conversion routine.”) Certainly,

nothing in the specification prohibits all packets of the message from using state information. Id.

at 3:8-9 (“[T]he same state or instance information can be used by all packets of the message.”).

But permissible statements should not be used to limit the claims. Colucci v. Callaway Golf Co.,

No. 6:08-cv-288, Dkt. No. 89 at 10 (E.D. Tex. Jan. 21, 2010) (Love, M.J.) (citing Fenner Invs.,

Inc. v. 3Com Corp., No. 6:08-cv-61, 2009 WL 1505407, at *12 (E.D. Tex. May 26, 2009)).

       Certain statements from the specification should be read with care and taken in context.

For example, column 3 lines 60-62 states, “[t]he sessions are identified so that each packet is




                                                 9
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 13 of 28 PageID #: 1095



associated with the appropriate state information.” ’683 Patent at 3:60-62. Should Defendants

rely on this statement, it refers not to maintaining state information for all packets of a message,

but to the general notion that “sessions are identified so that each packet can be associated with

the appropriate state information.” Id. at 3:60-62. Finally, nothing in column 5, lines 26-46 or the

discussion of Figure 4 supports the NetScout/Sandvine construction. The passage merely recites

that conversion routines store their state information (column 5, lines 30-31) and that sessions

“include the protocol and state information associated with that instance of the protocol” (column

5, lines 44-46.). Id. at 5:26-46.

       The prosecution history and extrinsic evidence identified by Defendants for their

construction likewise fail to provide the clear and unmistakable support necessary to limit the

claims as they suggest. A thorough review of the voluminous pages from multiple patent

prosecutions and reexaminations, prior litigation interrogatory responses, claim construction

briefing, and oral arguments cited in Defendants’ P.R. 4-3 disclosure fails produce a single clear

and unequivocal statement supporting the NetScout/Sandvine construction. For these reasons,

Implicit respectfully requests that the Court reject the NetScout/Sandvine construction and adopt

Implicit’s proposed construction.

       D.      process / processing . . . packets

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 apply/applying one or more routines to a           These claims do not include a system that
 packet, where at least one such routine is a       avoids applying the same processing steps to
 conversion routine                                 subsequent packets of a message.

       The issue is whether the Court should construe this term as it has previously or if the Court

should inject a negative limitation absent from the specification. This term has been construed

and contested multiple times. None of those constructions included the negative limitation that




                                                10
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 14 of 28 PageID #: 1096



Defendants seek here. Indeed, the Court in Trend Micro construed this limitation to mean

“apply[ing] one or more routines to packets.” Trend Micro at 20-22. And in PAN, after initially

disputing the construction during briefing, the parties eventually agreed on the construction

proposed by Implicit here. See PAN, Dkt. No. 94-1 at 10 n.1. Much like the “sequence of routines”

terms above, the parties throughout the related litigations had reached consensus on this term. But

no longer. Because Implicit’s construction is consistent with the claims, the specification, and the

previous claim constructions, the Court should adopt it.

       The intrinsic evidence supports Implicit’s construction. For starters, the claims expressly

describe what the “processing” must include. Depending on the patent and the claim, the

processing may require one of several additional limitations:

           •   “process subsequent packets in the message using the sequence of routines
               indicated in the stored path, wherein the sequence includes a routine that
               is used to execute a Transmission Control Protocol (TCP) to convert one or
               more packets having a TCP format into a different format.” ’683 Patent,
               claim 1 (emphases added).

           •   “process subsequent packets of the message using sessions specified in the
               created path.” ’683 Patent, claim 10 (emphases added).

           •   “process subsequent packets of the message using the sequence of routines
               referenced by the one or more data structures.” ’683 Patent, claim 24
               (emphases added).

           •   “process the one or more received packets using the sequence of routines
               indicated in the identified path.” ’790 Patent, claims 1, 16 (emphases
               added).

These claims do not restrict the “processing” to “the same type of step”—as Defendants’

construction would. Instead, the claims themselves dictate what “processing” must be done.

       Further, consistent with Implicit’s construction, the specification teaches that routines

processing packets include routines that have at least one conversion routine (as opposed to pure

compression or encryption routine):


                                                11
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 15 of 28 PageID #: 1097



           •    “A method and system for converting a message that may contain multiple
                packets from a source format into a target format. When a packet of a
                message is received, the conversion system in one embodiment searches for
                and identifies a sequence of conversion routines (or more generally
                message handlers) for processing the packets of the message by
                comparing the input and output formats of the conversion routines.” ’683
                Patent at 2:42-49 (emphases added).

           •    “That is, the conversion system demultiplexes the messages by receiving
                the message, identifying the sequence of conversion routines, and
                controlling the processing of each message by the identified sequence.”
                ’683 Patent at 2:65-3:1 (emphases added).

           •    “The forwarding component is responsible for identifying the session of the
                conversion routine that should next process the packet and invoking that
                conversion routine.” ’683 Patent at 3:17-20 (emphases added).

           •    “The conversion routine processes the packet and then invokes the
                message send routine.” ’683 Patent at 4:32-34 (emphases added).

Like in PAN, Implicit’s proposal is not that all of the routines applied to a packet must be

conversion routines, which was at issue in Trend Micro. Rather, Implicit’s proposal is that “at

least one” conversion should be applied, consistent with the specification and this term’s previous

construction.

       Defendants seek to add a requirement to these limitations divorced from the actual

language of the claims. Indeed, Defendants’ “construction” does not even attempt to construe the

words of the limitations.     To wit, Defendants’ construction does not equate the claimed

“process[ing]” to a specific process (e.g., filtering). Nor does it attempt to define the “packet.”

Defendants’ construction has no hook into the words of the claim.

       Instead, Defendants’ construction is more akin to a confusing global re-write of the asserted

claims. Specifically, Defendants’ construction adds a confusing double-negative gloss to these

limitations—per Defendants, the claims “do not include a system that avoids applying the same

processing steps to subsequent packets of a message.” But negative limitations are generally



                                                12
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 16 of 28 PageID #: 1098



disfavored, and double negative limitations should be doubly disfavored. Indeed, unpacking this

convoluted prose is a multi-step process that requires some mental gymnastics. First, a “system

that avoids applying the same processing steps to subsequent packets of a message” is a system

that applies different processing steps to subsequent packets. But there’s another negative to

wrangle—the “do[es] not include” qualifier that begins Defendants’ construction. Thus,

Defendants’ construction would seemingly exclude a system that applies different steps for

subsequent packets. In other words, in Defendants’ view, only systems that apply the same steps

for subsequent packets would read on the claims—albeit by a rewrite of the “processing”

limitation. But the jury will have to jump through several mental hoops to get there. The point of

claim construction is to simplify and explain, not to obfuscate.

       Moreover, the use of the word “avoid” in Defendants’ construction raises another issue—

“avoid” means to keep away from, but not necessarily exclude. For instance, “avoiding” taxes

does not mean paying $0 taxes. So, how many different processing steps must be applied for the

system to “avoid” the same processing step? All of them? Some unlisted percentage? It is

unclear—and the specification never uses the word “avoid” to provide any guidance. Defendants’

construction would make a meaningful infringement analysis difficult. The Court should reject

Defendants’ construction for this reason alone.

       Further, nothing in the specification supports Defendants’ gloss. Defendants’ citations

from their 4-2 disclosure either contain no such “avoidance” restriction. See, e.g., ’683 Patent at

2:58-61 (“When subsequent packets of the message are received, the conversion system identifies

the sequence and queues the packets for pressing by the sequence.”); id. at 9:29-32 (describing

path-hopping). Further, even if Defendants’ P.R. 4-3 citations to the ’211 Patent did disclose

Defendants’ negative limitation—which they do not—those disclosures are discussing example




                                                  13
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 17 of 28 PageID #: 1099



embodiments—not the “invention.” See U.S. Pat. No. 7,730,211 at 10:20-45 (describing an

“example implementation”), 11:47-12:8 (same). It is black letter law that the claims should not be

so limited.

       Defendants’ only apparent hook to the record is a statement made in providing an overview

of a prior art reference—Kerr—during re-examination of the ’163 parent Patent:

       Put simply, where the ’163 Patent seeks to apply the same processing steps to
       packets of a message, Kerr actively seeks to avoid applying the same processing
       steps to common packets. Kerr is an IP router and, as such, its goal is to apply
       routing decisions to incoming IP packets. Kerr seeks to optimize this process by
       caching routing decisions applied to packets sharing the same flow characteristics,
       so those routing decisions do not have to be calculated and executed again for
       subsequent packets that share those flow characteristics.

Ex. 4 (Patent Owner Comments to October 1, 2012 Action Closing Prosecution) at 30-31.

        That discussion is a far cry from a clear disavowal of claim scope. First, prosecution history

disclaimer must be clear and unmistakable. See Mass. Inst. of Tech., 839 F.3d at 1119; 01

Communique Lab., Inc. v. LogMeIn, Inc., 687 F.3d 1292, 1297 (Fed. Cir. 2012). Second,

prosecution history disclaimer generally only applies if the claim limitation is the same in the

construed claim. See Regents of Univ. of Minn. v. AGA Med. Corp., 717 F.3d 929, 943 (Fed. Cir.

2013) (“In general, a prosecution disclaimer will only apply to a subsequent patent if that patent

contains the same claim limitation as its predecessor.”).

       Defendants’ construction fails on both fronts. The passage is describing Kerr in broad

strokes, not in respect to any specific claim limitation, and it does not attempt to limit the invention

of the ancestor ’163 Patent. Even so, the ’163 Patent and the Asserted Patents have different claims

with different “processing” limitations—cutting against Defendants’ construction. Compare, e.g.,

’163 Patent at claim 1 (using sequence of components for processing patents) with ’683 Patent at

claim 1 (processing using routines indicated in stored path). Further, the “distinguishing”




                                                  14
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 18 of 28 PageID #: 1100



description of the ancestor ’163 Patent is not definitive: “the ’163 Patent seeks to apply the same

processing steps.” The patentee did not mandate applying the same processing steps by using the

permissive word “seeks”—denoting an attempt to apply the same steps, but not requiring it.

       Likewise, stating that Kerr “seeks to avoid applying the same processing steps” does not

mean that the ’163 Patent (and its asserted children) should cover the converse of that proposition.

That is a logical fallacy. At most, the description of Kerr means simply what it states: that Kerr

does not apply the same processing steps to subsequent packets. But Implicit never alleged that

this is how the asserted claims operate. Indeed, the asserted claims were never purported to cover

a system that avoids processing subsequent packets with the same steps. Instead, the claim

language itself dictates the processing of subsequent packets in the message.

       At bottom, Defendants’ construction is unnecessary, convoluted, and unhelpful. Further,

the description of Kerr in the prosecution history of an ancestor patent should not limit a

descendant patent with different claims—especially when the limitations in the asserted claims

address Defendants’ double negative construction.

       E.      the packet of the message

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Plain and ordinary meaning. No construction        the received packet of the message that was
 necessary. Alternatively:                          used to create the path

 the one or more received packets of the
 message used to create a path

       The parties dispute whether “the packet of the message” of claim 9 refers to a single packet

or one or more packets. It is black letter law that when the claims of a patent use the article “a” or

“an,” they refer to one or more. TiVo, Inc. v. EchoStar Commc’ns Corp., 516 F.3d 1290, 1303

(Fed. Cir. 2008). Claim 1 uses the indefinite article “a” when referring to “a received packet of a




                                                 15
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 19 of 28 PageID #: 1101



message.” The Court held in Trend Micro that the antecedent basis for Claim 9’s “the packet of

the message” is Claim 1’s “a received packet of a message.” The packet referred to in Claim 9

therefore necessarily includes Claim 1’s “one or more” character. During the P.R. 4-3 meet and

confer process, NetScout and Sandvine communicated that the intent behind their proposed

construction was to exclude the claim from covering “one or more” packets of the message. For

the foregoing reasons, Implicit respectfully requests that the Court apply black letter to law to

Claims 1 and 9 and hold that “a received packet of a message” in Claim 1 and the “the packet of

the message” in Claim 9 (whose antecedent basis is Claim 1) includes “one or more” packets of a

message by virtue of Claim 1’s use of the article “a.”

         F.      “execute a Transmission Control Protocol (TCP)” and related TCP terms

    Plaintiff’s Proposed Construction               Defendants’ Proposed Construction

    Plain and ordinary meaning. No construction     operate on one or more packets whose
    necessary.                                      outermost header is a TCP header at the
                                                    endpoint of a connection

         The Defendants also seek to construe a host of protocol-related terms primarily to add three

limitations: (1) that the packet must have an “outermost header” that corresponds to a header for

the protocol; (2) that “executing” a protocol requires implementing “at least the minimum

requirements” in an “RFC” that defines the protocol; and (3) for the Transmission Control Protocol

(“TCP”), execution of TCP must occur at the endpoint of a connection. 4 These limitations are




4
  These terms are “execute a Transmission Control Protocol (TCP),” “executable to perform a
Transmission Control Protocol,” “execute a second, different protocol,” “execute a third, different
protocol,” “convert one or more packets having a TCP format into a different format,” “convert
one of the packets of the message into a different format,” “convert one or more packets in a
transport layer format into a different format,” “convert packets of the different format into another
format,” “execute a Transmission Control Protocol (TCP) to process packets having a TCP
format,” “execute TCP to process at least one of the subsequent packets have a TCP format,”
“execute a second protocol to process packets have a format other than the TCP format, wherein


                                                  16
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 20 of 28 PageID #: 1102



improper for the reasons below. Defendants’ limitations are also unlikely to assist the jury because

they include concepts that do not explain claim terms, but layer jargon onto otherwise readable

claim language. And, because these limitations can be understood in view of the Court’s

construction of other claim terms, such as “processing . . . packets,” additional construction is not

necessary or required.

       Outermost Header. There is no requirement that the header of interest for a particular

packet must be the “outermost” header of the packet. Nothing in the plain language of the term

“protocol,” which simply refers to a set of rules or procedures for transmitting data between

electronic devices, requires the Defendants’ limitation. The intrinsic record also does not mandate

the Defendants’ constructions.

       The Asserted Patents demonstrate that the Defendants have an overly narrow view of the

claims. “Differences among claims can . . . be a useful guide in understanding the meaning of

particular claim terms,” Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en banc),

and those differences here point away from the Defendants’ construction. A number of claims

expressly recite the use of the “outermost header” in processing, while the balance of the claims

lack that limitation. That includes pairs of independent and dependent claims. Claim 16 of the

’683 Patent, for example, recites “a particular routine that is used to execute a protocol to convert

packets.” ’683 Patent, claim 16. Dependent claim 20 specifically limits that particular routine to

one that “convert[s] packets by removing an outermost header of the packets.” Id., claim 20.

Likewise, claim 1 of the ’683 Patent broadly recites “process[ing] subsequent packets,” while




the second protocol is an application-level protocol,” and “another session associated with a
different protocol that is executed, and where in the different protocol corresponds to the different
format.”

                                                 17
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 21 of 28 PageID #: 1103



claim 24 more narrowly covers “process[ing] subsequent packets . . . including by removing an

outermost header of a given packet using a first routine . . . and by removing the resulting outermost

header using a second routine.” Id., claims 1 and 24. These differences in the claims strongly

suggest that the Defendants’ “outermost” limitation is improper.

       The specification also weighs against the Defendants’ construction. An example packet

with (like most packets) multiple headers illustrates the gist of the Defendants’ constructions and

why they are so narrow. The example packet below has three headers, an Ethernet header, an

Internet Protocol (“IP”) header, and a TCP header:




       Under the Defendants’ constructions, the packet above is formatted for the Ethernet

protocol because the Ethernet header is the outermost header—but the packet is not formatted for

TCP or IP. If the Ethernet header is removed, such that the IP header is now the outermost header,

the packet is then formatted for IP under the Defendants’ construction. Similarly, if the IP header

is removed, then the TCP header is now the outermost header and the packet is formatted for the

TCP protocol under the Defendants’ construction.

       The specification discloses a “single copy” embodiment that does not use the “outermost”

headers, as the Defendants’ constructions requires. ’683 Patent at 14:10-16. In that embodiment,

“a reference to a single copy of the message can be passed to each conversion routine or demuxkey

routine.” Id. To operate on the packet, “[t]hese routines can advance the reference past the header

information for the protocol so that the reference is positioned at the next header.” Id. By

advancing the reference pointer, and not removing the prior headers, the header-of-interest for a

conversion routine is not the “outermost” header and thus would not be covered by the Defendants’

construction. The Defendants’ construction would read that embodiment out of the patent, and it


                                                 18
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 22 of 28 PageID #: 1104



is incorrect for that reason as well. Kaneka Corp. v. Xiamen Kingdomway Grp. Co., 790 F.3d

1298, 1304 (Fed. Cir. 2015) (“A claim construction that excludes a preferred embodiment is

‘rarely, if ever, correct.’ A construction that excludes all disclosed embodiments . . . is especially

disfavored.”) (internal quotation omitted).

       Execute a Protocol. The Defendants are also incorrect that executing a protocol requires

implementing at least the minimum requirements as specified in a Request for Comments (“RFC”)

document. Again, a protocol typically refers to a set of rules or procedures for transmitting data

between electronic devices, and that protocol may or may not be standardized in an RFC.

       The claims themselves recite what protocol functionality needs to be executed to perform

a particular task, for example:

           •   “execute a Transmission Control Protocol (TCP) to convert one or more
               packets having a TCP format into a different format” (’683 Patent, claim 1)
               (emphases added)

           •   “execute a second, different protocol to convert packets of the different
               format into another format; and a third routine that is used to execute a third,
               different protocol to further convert the packets” (’683 Patent, claim 2)
               (emphases added)

           •   “a session associated with a transport layer protocol that is executed to
               convert one or more packets in a transport layer format into a different
               format” (’683 Patent, claim 10) (emphases added)

           •   “execute a Transmission Control Protocol (TCP) to process packets having
               a TCP format” (’104 Patent, claim 1) (emphases added)

           •   “execute a second protocol to process packets having a format other than
               the TCP format, wherein the second protocol is an application-level
               protocol” (’104 Patent, claim 3) (emphases added)

       Nothing in this claim language suggests that the “minimum requirements” of a protocol

defined in an RFC must be performed. All that is required by the claims is that a protocol (e.g., a

TCP) is used to perform a task, such as converting packets or processing packets.




                                                 19
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 23 of 28 PageID #: 1105



       Indeed, Defendants would read the “to convert” or “to process” language out of the claims.

If the claim limitation to execute a protocol were intended to strictly require that every step of the

protocol be executed as specified in an RFC, there would be no need for the “to convert” or “to

process” language. That reality strongly suggests that Defendants’ constructions are incorrect.

E.g., Digital Vending Servs. Int’l, LLC v. Univ. of Phoenix, Inc., 672 F.3d 1270, 1275 (Fed. Cir.

2012) (“If ‘registration server’ were construed to inherently contain the ‘free of content managed

by the architecture’ characteristic, the additional ‘each registration server being further

characterized in that it is free of content managed by the architecture’ language in many of the

asserted claims would be superfluous. This construction is thus contrary to the well-established

rule that ‘claims are interpreted with an eye toward giving effect to all terms in the claim.’ Bicon,

Inc. v. Straumann Co., 441 F.3d 945, 950 (Fed. Cir. 2006).”).

       Nothing in the claim language specifies that a protocol applied is one specified by an RFC

standard, as opposed to another type of protocol. Nothing in the claim language suggests that the

entire protocol as specified by an RFC standard must be performed. And nothing in the claim

language suggests that a packet must be converted into a specific type of format. Yet Defendants

read all these unclaimed limitations into the claims.

       The focus of Defendants’ constructions is on TCP and the TCP standard. The specification,

however, does not discuss the TCP standard and does define any claim term by reference to the

TCP standard. The specifications of the Asserted Patents make no mention whatsoever of the TCP

“specification” or “standard”: those words do not appear anywhere in the patent specifications.

The specifications’ references to TCP protocols and sessions are included within disclosures

explaining how the invention works with TCP traffic and packets in TCP format. E.g., ’683 Patent

at 1:35-36. Indeed, many of the patent claims explicitly refer to a “TCP format.” The TCP standard




                                                 20
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 24 of 28 PageID #: 1106



has nothing to do with the demultiplexing inventions of the patent, which involve converting data

from one format to another and can operate on data in a “TCP format.”

       Moreover, the TCP claim elements explicitly require a single routine to execute/perform a

Transmission Control Protocol to effect a specific format conversion. In this way, the TCP

specification is like a toolkit, with various tools available to a user of TCP. Some of these tools

work together in important ways—others are simply different tools that, when used together, meet

the full TCP specification. When the claims require a single routine used to execute a single

Transmission Control Protocol to perform the claimed conversion, they require only making use

of the TCP specification to the extent necessary to perform the recited conversion. This is an

ordinary use of the English language. If one was asked to use a toolkit to hang a family photo, they

would understand that they needed to use only the tool(s) necessary to get the prescribed job done,

and nothing more.

       The specification confirms this understanding.            The patent discusses “edges”

corresponding to conversion routines, where each edge is the part of a protocol, or component,

necessary to effect a conversion—and nothing more:




                                                21
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 25 of 28 PageID #: 1107




’683 Patent at 5:32-49. As described, each edge corresponds to a conversion routine for converting

data from one format to another. A conversion routine is not the entire TCP specification. Each

edge is part of a protocol that may include a single conversion routine or other conversion routines

for converting data into several different formats. Id. Additionally, Figure 4 shows incoming and

outgoing data, indicating that a path can include only the TCP routines necessary to encode or

decode data.

       The invention is a flexible and efficient operating system that dynamically processes

packetized data in various formats. Where the claims call for only a single conversion routine,

and the specification discusses linking different conversion routines for converting data into

several different formats, limiting the claims to the entire TCP specification is anathema to the

spirit and purpose of the invention.

       In sum, the intrinsic record does not support Defendants’ requirement that executing a

protocol requires implementing at least the minimum requirements as specified in a Request for




                                                22
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 26 of 28 PageID #: 1108



Comments (“RFC”). Notably, the defendant in PAN raised a similar argument at the summary

judgment stage, Dkt. No. 201 at 3-13, and the Court denied the motion.

       Endpoint of a Connection. The Court should also reject this portion of the Defendants’

construction, which relates to the TCP-related terms. The defendant in the recent PAN case raised

this same argument at the summary judgment stage, Dkt. 201 at 11-14, and the Court denied the

motion. Implicit respectfully requests that the Court reject the argument again.

       The intrinsic record does not limit the claims to endpoint connections. The claims do not

include the term “endpoint” or restrict the invention to a particular class of apparatuses. The

specification does not recite an “endpoint,” let alone a definitional statement to import that

limitation into the claims.

       Moreover, the specification discloses that the system contemplated by the claims can sit

between two endpoints, the source of the data and the consumer of the data. The specification

discloses a home “central controller” system expected to “process data received via telephone

lines, cable TV lines, and satellite connections in many different formats” (i.e., process data

received from a source endpoint) and then “output the data to computer displays, television

displays, entertainment centers, speakers, recording devices, and so on in many different formats”

(i.e., output the data to a destination endpoint). ’683 Patent at 1:59–66. An object of the invention

is to provide a new technique that allows devices, such as that controller, to do so. Id. at 2:4-11.

Indeed, a number of the devices that Implicit (then known as BeComm) designed were these types

of intermediary devices, such as media relays, Internet gateways, and other intermediate devices

in connected home." Ex. 5 (depicting a media relay device); Ex. 6 (depicting a media server for

use as a gateway); Ex. 7 at 10-14 (describing a media gateway in a Strings connected home as part

of proposal to Comcast).




                                                 23
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 27 of 28 PageID #: 1109



       The Defendants’ proposed construction appears to flow from extrinsic evidence about how

TCP can be utilized, which may be in communications between two endpoints. But the same

extrinsic evidence that the Defendants rely upon (e.g., the Tannenbaum textbook) also shows that

intermediate devices can utilize TCP processing, such as a TCP “snooping agent” that sits between

two endpoints (a mobile host and a sender), Ex. 8 at 544, or an in-line firewall that can attempt to

block TCP connections and utilize an application gateway to examine application data (such as an

email) sent between endpoints. Id. at 411. All of this reinforces what the intrinsic record already

conveys: the claims of the Asserted Patents are not limited to endpoints.

VI.    CONCLUSION

       For the foregoing reasons, Implicit respectfully requests that the Court enter an order

adopting Implicit’s proposed constructions and rejecting the positions advanced by Defendants in

their constructions.

 Dated: February 20, 2019                               Respectfully submitted,

                                                        By: /s/ William E. Davis, III
                                                        William E. Davis, III, Lead Attorney
                                                        Texas State Bar No. 24047416
                                                        bdavis@bdavisfirm.com
                                                        Christian J. Hurt
                                                        Texas State Bar No. 24059987
                                                        churt@bdavisfirm.com
                                                        Edward Chin (Of Counsel)
                                                        Texas State Bar No. 50511688
                                                        echin@bdavisfirm.com
                                                        Debra Coleman (Of Counsel)
                                                        Texas State Bar No. 24059595
                                                        dcoleman@bdavisfirm.com
                                                        The Davis Firm, PC
                                                        213 N. Fredonia Street, Suite 230
                                                        Longview, Texas 75601
                                                        Telephone: (903) 230-9090
                                                        Facsimile: (903) 230-9661

                                                        Counsel for Plaintiff Implicit, LLC



                                                24
Case 2:18-cv-00053-JRG Document 89 Filed 02/20/19 Page 28 of 28 PageID #: 1110



                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document is being filed electronically in

compliance with Local Rule CV-5(a). As such, this document is being served on all counsel who

are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(V). Pursuant to

Federal Rule of Civil Procedure 5(d) and Local Rule CV-5(d) and (e), any counsel of record not

deemed to have consented to electronic service will be served with a true and correct copy of the

foregoing by email on this 20th day of February 2019.

                                                    /s/ William E. Davis, III
                                                    William E. Davis, III




                                               25
